We finally decided that the original decision in regards for the registration of the matai title TIVAO, of Olosega, Manu’a Island, should be carried out for the relevancy of the following facts:
1. The posting of registration at Olosega, Manu’a Island was' proved by the Associate Judge F. L. Malau’ulu, as instructed by the Territorial Registrar.
2. The Pulenu’u revealed that the registration of the said title was posted in Olosega without any objection.
3. No objections had been filed within 60 days of posting registration in Manu’a and the Government Building in Fagatogo.
4. The Office of the Territorial Registrar had issued matai certificate to Poloai for the matai title “TIVAO”.
For the above facts, we therefore, recommend Poloai to be the title holder instead of Sesepasara.